SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
James H. Murungi, pro se, initiated an action in federal district court in August 2000 against Theodore Pudhorodsky, Kerry Grant, David Robins, Thomas Wisnieski, and Delores Anzalone, who had supervised the plaintiffs employment as a pharmacist at the Veterans’ Authority Medical Centers in Buffalo and Canandaigua, New York. Murungi’s complaint claimed that defendants discriminated against him on the basis of his race, in violation of the Fifth and Fourteenth Amendments to the U.S. Constitution, Title VII of the Civil Rights Act of 1964, and 42 U.S.C. §§ 1981 and 1983.1 The complaint also alleged tort claims of intentional infliction of emotional distress, defamation, assault, battery, false imprisonment, and destruction of personal property. The plaintiff sought monetary damages against each of the defendants in his or her individual capacity.
The district court ruled against Murungi’s various claims on an assortment of different grounds, dismissing some under Fed.R.Civ.P. 12(b) and granting summary judgment on others. We have no more to add to the court’s careful treatment of the issues, and so, for substantially the reasons stated by the district court, we AFFIRM.

. Murungi's earlier Title VII suit against the VA for terminating him and creating a hostile working environment on the basis of his race, resulted in a summary judgment ruling for the defendant. See Murungi v. United States Dep’t of Veterans Affairs, 136 F.Supp.2d 154 (W.D.N.Y.2001), aff'd, 20 Fed.Appx. 63, 2001 WL 1182801 (2d Cir.2001).